Judgment and order reversed on the law and the facts, with costs, and complaint dismissed, with costs. Memorandum: A careful consideration of the evidence in this case leads to the conviction that, considering the nature of the weather at the time of the accident, and considering the care used in the maintenance and care of the porch roof, there was no condition of defendants’ porch and steps that could be called negligent. A hand rail was provided for plaintiff’s use which had it been used would have obviated such danger as the slight amount of snow and ice on the steps presented. It is unreasonable to expect sidewalks and outside steps to be kept entirely free from snow and ice in this climate in the winter time. (Rankin v. Ittner Realty Co., Inc., 242 N. Y. 339; Shaw v. Irving Trust Co., 274 id. 632; Bressler v. Rule Realty Co., Inc., 219 App. Div. 529; affd., 248 N. Y. 619; Dinegar v. Sweeney, 253 App. Div. 781; affd., 279 N. Y. 591; Brennan v. City of New York, 130 App. Div. 267; affd., 197 N. Y. 544.) All concur. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.